                                         Case 4:20-cv-05178-JST Document 15 Filed 08/25/20 Page 1 of 1




                                   1                                UNITED STATES DISTRICT COURT

                                   2
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4

                                   5   PATRINA HARRISON,
                                   6                  Plaintiff,                           No. C 20-05178 WHA

                                   7           v.

                                   8   CITY AND COUNTY OF SAN                              ORDER RE PLAINTIFF’S
                                       FRANCISCO,                                          OBJECTIONS TO MOTION
                                   9                                                       TO RELATE
                                                      Defendant.
                                  10

                                  11

                                  12        The undersigned has received Ms. Harrison’s objection to defendant’s motion to relate
Northern District of California
 United States District Court




                                  13   this case to UC Hastings v. San Francisco, No. C 20-03033 JST. However, the motion to

                                  14   relate pends before the Honorable Jon S. Tigar. Ms. Harrison shall please file her objection in

                                  15   the appropriate case docket, No. C 20-03033 JST.

                                  16        IT IS SO ORDERED.

                                  17

                                  18   Dated: August 25, 2020.

                                  19

                                  20
                                                                                             WILLIAM ALSUP
                                  21                                                         UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
